At a former day of the term the judgment was affirmed. Appellant criticises the court on motion for rehearing because we did not pass upon this excerpt from the charge: "Or do the facts and circumstances in the case show such a general disregard of human life as necessarily includes the formed designed against the life of the person slain." There was no exception taken to this clause of the charge, either during the trial or on motion for new trial; and under the unbroken line of decision since Johnson v. State, 42 Tex.Crim. Rep., this question can not be reviewed on appeal. No criticism of the charge will be entertained in this court unless the point was made either during the trial or on motion for new trial in the trial court. This excerpt mentioned by counsel in motion for rehearing was not criticised in any manner in the trial court, and was presented for the first *Page 555 
time in his brief on appeal. This is a sufficient answer to this ground of the motion for rehearing.
It is contended we were in error in holding the evidence sufficient to justify the conviction of murder in the first degree. We have carefully reviewed the evidence and are thoroughly satisfied it is sufficient. The court in the original opinion uses this expression: "On the night of the homicide he (meaning defendant) went to her room (meaning his wife's room) about 11 o'clock, and some words passed between them as heard by witnesses near by, but these are not stated," etc. The criticism is that the evidence does not state that appellant went to his wife's room about 11 o'clock. The evidence does not expressly so state. This was a conclusion of the court from the testimony of the witnesses. The facts show that on the night of the homicide the deceased, with some friends, went to the theater, and passed near the defendant en route. His wife informed him as to her destination, and he said "All right." Later on, defendant was seen in the opera house by some of the witnesses. When he left the opera house it not shown. Nor is it shown at what time he reached the opera house. Nor is it shown at what time he reached the house occupied by his wife. Nor is it definitely shown that he did or did not reside with his wife at the time. The witness Kemble says that about September, 1902, "I had to reprimand defendant for mistreating deceased, for running her out into the street and stamping her. I ordered him to stay away from my premises. I saw him there no more for some time. Later I would see him back there but heard no more violence. Sarah (deceased) was always kind and considerate to him, and seemed to try to please him. He was cross and harsh to her and seldom gave her a kind word." It is an inference rather from the facts that he passed in and out of the servants' house at Kemble's, where she was working; and he may or may not have resided there with her; but we take it that it makes no difference, and the criticism practically has no merit in it. It is certain if the witnesses tell the truth that he and his wife were attending the opera house that night; it is certain that deceased reached her little cabin about 11 o'clock or a little later; it is not certain from the facts at what time defendant reached the cabin. He may have preceded her, or he may have gotten there about the same time, or he may have gone into the cabin after she did. But we do not see what important bearing this could have upon the case, and how the fact that he may or may not have reached the cabin exactly at 11 o'clock or thereabouts would have any effect in granting a rehearing. It is certain that he was there; and it is certain that he killed his wife, and whether he preceded her a short time or whether he got there at 11 o'clock, we take it, is immaterial. The motion for rehearing is overruled.
Motion overruled. *Page 556